DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
	The claim amendments filed on 08/09/2022 have been entered.  Claims 15-29 remain pending in the application, claims 23-28 are currently withdrawn.
	
	Response to Arguments
Applicant's arguments filed 08/09/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument on page 7, which states that the radiopaque material in Lumauig is not a material that shrinks in size under a cold treatment and thermally expands to an interference fit with the radiopaque unit in a subsequent heat treatment step.  The limitation “wherein the radiopaque material is a material that shrinks in size under a cold treatment and thermally expands to an interference fit with the radiopaque unit in a subsequent heat treatment step” renders this claim a product by process claim.  Even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process.  See MPEP 2113.  Paragraph 0046, lines 18-19 teaches an interference fit between the radiopaque material and the radiopaque unit.  The process utilized to maintain this interference fit is not used to determine patentability for claim 15, which is a product claim.
	In response to applicant’s arguments on page 8, which states “the volume of an average spherical platinum marker 25 relative to that of the hole 22 for a scaffold of Lumauig is not equivalent to the claimed ratio of the volume of the radiopaque material to the volume of the radiopaque unit, that is, the two parameters are not comparable and replaceable.”, the examiner respectfully disagrees.  The applicant’s specification states on page 5, lines 20-21 that the radiopaque material is inlaid in the radiopaque unit.  The radiopaque material is equivalent to the spherical platinum marker. The applicant’s specification further states on page 5, lines 26-29 that the radiopaque unit has a through-hole structure, the through-hole of the radiopaque unit may be in a shape of a cylinder, a rectangular parallelepiped, a cube, a column with an elliptical cross section, a column with a triangular cross section, or the like. Therefore, the hole of Lumauig is equivalent to the through-hole of the radiopaque unit of the claimed invention.  It is unclear to the examiner how the volume of the spherical platinum marker and the volume of the radiopaque unit are not equivalent to the claimed ratio of the volume of the radiopaque material to the volume of the radiopaque unit because they both seem to represent comparable parameters.  Because they both refer to the volume of the material with respect to the volume of the hole, the examiner has deemed they are comparable and replaceable. Regarding the ratio of the volume of the radiopaque material to the volume of the radiopaque unit, those dimensions would affect the ability of the radiopaque material to remain flush with the surface of the scaffold as is disclosed in paragraph 0102 of Lumauig, therefore making them "results-effective variables". Regarding results-effective variables, it has been held that “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” Peterson 2144,05, Section U, Pari A.  Paragraph 0112 discloses the parameters that are changed to produce the desired results.  Varying these parameters to result in the ratios provided in claim 15 are within the ordinary skill of a person in the art and is not considered novel or non-obvious.
	In response to applicant’s arguments directed to the newly amended limitations, these arguments are fully addressed in the rejection below.	
	.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16, 18-22, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Lumauig et al (US 2016/0361182 A1).

	Regarding claim 15, Lumauig discloses a stent (Figure 1), comprising: 
stent substrate (Figure 1, item 4; paragraph 0011, lines 1-9), 
the stent substrate provided with at least one radiopaque structure thereon (Figure 1), 
and each of the radiopaque structures comprises at least one radiopaque unit (Figure 1, item 9d, paragraph 0014, lines 8-12), 
and a radiopaque material is inlaid in each of the radiopaque units (Figure 1, item 11, paragraph 0014, lines 8-12);
wherein the radiopaque material is a material that shrinks in size under a cold treatment and thermally expands to an interference fit with the radiopaque unit in a subsequent heat treatment step (the cold treatment and heat treatment steps described in this claim renders this claim a product by process claim.  Even though product-by- claims are limited and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process.  See MPEP 2113. Paragraph 0046, lines 18-19 teaches an interference fit between the radiopaque material and the radiopaque unit, therefore it meets the structural limitations of the claim).
	While Lumauig teaches a ratio of the volume of the radiopaque material to the volume of the radiopaque unit that is above and below the claimed range (paragraph 0101, Table 1, Scaffold A=1.03, Scaffold B=1.52), Lumauig fails to specifically teach wherein the ratio of the volume of the radiopaque material to the volume of the radiopaque unit is 1.1 to 1.4.  
	It is well known in the art that routine experimentation and various engineering design choices could have been used to have arrived at the ratio of the volume of the radiopaque material to the volume of the radiopaque unit being 1.1 to 1.4 (see MPEP 2144.05.2). When referring to the hole volume and marker volume of Scaffold A and B Lumauig discloses in paragraph 0102 that the larger the marker volume is relative to the hole volume, the more the marker brim or space must increase in size if the marker will be flush with the surfaces.  Otherwise, if the volume for the hole does not increase marker material would be left protruding above and/or below the hole.  Additionally, Lumauig discloses in paragraph 0103 that with respect to the different thickness struts of Scaffold A and Scaffold B (Table 1) it will be appreciated that an acceptable marker fitting method and/or structure for Scaffold A (thick struts) may not be acceptable for Scaffold B (thin struts).  It may be necessary to change the volume and/or shape size of the hole and/or marker, and/or method of attachment of the marker to a hole when a strut thickness is reduced in size. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide wherein a ratio of the volume of the radiopaque material to the volume of the radiopaque unit is 1.1 to 1.4 to provide the desired configuration of the marker, whether that be recessed, flush, or protruding above the surface, and to account for the different strut thicknesses.  
	Regarding claim 16, as set forth supra, the combination discloses wherein a ratio of the volume of the radiopaque material to the volume of the radiopaque unit is 1.2 to 1.4 (see Lumauig, as discussed above in the rejection of claim 1, paragraphs 0100-0103 discloses a ratio of volume of the radiopaque material to the volume of the radiopaque unit above and below the provided ratios and states that varying the volume of radiopaque material to the radiopaque unit affects the final configuration of the radiopaque structure, whether that be flush with the surface, protruding, or recessed, and different strut thicknesses require changes in volume of material and size of hole, therefore it has been deemed to be obvious to provide a volume of radiopaque material to radiopaque unit between 1.2 to 1.4).
	Regarding claim 18, Lumauig wherein the radiopaque material is selected from at least one of a group consisting of gold, platinum, osmium, rhenium, tungsten, iridium, rhodium, tantalum, barium sulfate, niobium trioxide, titanium oxide, zirconia, elemental iodine, and iodide (paragraph 0036).
	Regarding claim 19, Lumauig discloses wherein each radiopaque material further comprises a binder, and the binder is a degradable polymer (paragraphs 0128-0129, and 0131, polymer binder is disclosed)
	Regarding claim 20, Lumauig discloses wherein the wall thickness of the stent substrate is less than or equal to 150 microns (paragraph 0022).
	Regarding claim 21, Lumauig discloses wherein the wall thickness of the stent substrate is less than or equal to 70 microns (paragraph 0033).
	Regarding claim 22, Lumauig discloses wherein a projection area of radiopaque material in an X-ray incident direction is less than or equal to 0.5 mm2 (Lumauig discloses the same radiopaque materials, the same manner in maintaining the radiopaque material in a radiopaque unit, and ratios of material to volume of unit which encompass the claimed  range, therefore, the projection of radiopaque material in an x-ray incident direction would be less than or equal to 0.5 mm2 because the device are structurally identical, MPEP 2112.3).
	Regarding claim 29, Lumauig discloses wherein the radiopaque material has a cylindrical shape (paragraph 0100, lines 6-9).

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is an examiner' s statement of reasons for allowance: 
The closest prior art of record is Lumauig et al (US 2016/0361182 A1) as stated above, however, Lumauig does not teach or render obvious the cumulative claim limitations wherein the radiopaque structure consists of four radiopaque units, the four radiopaque units being arranged in a petal shape within the context of the cumulative claim limitations. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864. The examiner can normally be reached Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774